



EXHIBIT 10.9
ITT Senior Executive Severance Pay Plan
(amended and restated effective May 16, 2016)
1. Purpose
The purpose of this ITT Senior Executive Severance Pay Plan (“Plan”) is to
assist in occupational transition by providing severance pay for employees
covered by this Plan whose employment is terminated under conditions set forth
in this Plan. This Plan is being amended and restated as of May 16, 2016 (the
“Restatement Date”). The Plan is intended to be an “employee welfare benefit
plan” within the meaning of Section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §1002(1), and 29 C.F.R.
§2510.3-2(b). This Plan is sponsored by ITT Inc. (“ITT”) and maintained as an
unfunded plan for the purpose of providing benefits to a select group of
management or highly compensated employees within the meaning of 29 C.F.R. §
2520.104-24.
2. Covered Employees
         Covered employees under this Plan (“Executives”) are each individual
who:
•
is a full-time salaried U.S. employee of ITT or of any subsidiary company that
is wholly owned, directly or indirectly, by ITT (collectively or individually as
the context requires, the “Company”),

•
is paid under a United States payroll of the Company, and

•
is an executive who, at any time within the two year period immediately
preceding the date the Company selects as the Executive’s last day of active
employment (“Scheduled Termination Date”), is the Chief Executive Officer of the
Company (“CEO”) or reports directly to the CEO, except that the individual who
is the CEO on the Restatement Date shall not be an Executive covered under this
Plan.

3. Severance Pay Upon Termination of Employment
If the Company terminates an Executive’s employment, the Executive shall be
provided severance pay in accordance with the terms of this Plan, except where
the Executive:
•
is terminated for cause,

•
accepts employment or refuses comparable employment with a purchaser as provided
in Section 8, “Divestiture”, or

•
voluntarily terminates employment with the Company prior to the Scheduled
Termination Date.

No severance pay will be provided under this Plan where the Executive terminates
employment by:
•
voluntarily resigning,

•
voluntarily retiring, or

•
failing to return from an approved leave of absence (including a medical leave
of absence).

No severance pay will be provided under this Plan upon any termination of
employment as a result of the Executive’s death or disability.


1



--------------------------------------------------------------------------------




4. Severance Pay
A. Amount
Severance pay (“Severance Pay”) will equal the number of weeks of Base Pay (as
defined in Section 4(C)) equal to the sum of: (i) two (2) weeks for each Year of
Service (as defined in Section 4(C)), plus (ii) one (1) week for each $10,000 of
annual Base Pay. However, the number of weeks shall not be less than twelve (12)
nor more than fifty-two (52).
B. Limitation on Severance Pay
In no event shall severance benefits exceed the equivalent of twice the
Executive’s total annual compensation during the year immediately preceding the
Scheduled Termination Date (as determined under 29 C.F.R. § 2510.3-2(b)).
C. Definitions
“Base Pay” shall mean the annual base salary rate payable to the Executive at
the Scheduled Termination Date divided by fifty-two (52) weeks (in the case of
severance expressed in weeks) or twelve (12) months (in the case of severance
expressed in months). Such annual base salary rate shall in no event be less
than the highest annual base salary rate paid to the Executive at any time
during the twenty-four (24) month period immediately preceding the Scheduled
Termination Date.
“Years of Service” shall mean the total number of completed years of employment
as a regular employee of the Company. Adjusted service dates will be used for
employees who have bridged prior breaks in service, as determined by the
Company. The ITT system service date is the date from which employment in the
ITT system is recognized for purposes of determining eligibility for vesting
under the applicable Company retirement plan covering the Executive on the
Scheduled Termination Date.
5. Form of Payment of Severance Pay
Severance Pay shall be paid in the form of periodic payments according to the
regular payroll schedule.
Severance Pay will commence within 60 days following the Scheduled Termination
Date.
In the event of an Executive’s death during the period the Executive is
receiving Severance Pay, the amount of Severance Pay remaining shall be paid in
a discounted lump sum to the Executive’s spouse or to such other beneficiary or
beneficiaries designated by the Executive in writing, or, if the Executive is
not married and failings such designation, to the estate of the Executive. Any
discounted lump sum paid under this Plan shall be equal to the present value of
the remaining periodic payments of Severance Pay as determined by ITT using an
interest rate equal to the prime rate at Citibank in effect on the date of the
Executive’s death. Payment shall be made within thirty (30) days of the
Executive’s death.
If an Executive is receiving Severance Pay, the Executive must continue to be
available to render to the Company reasonable assistance, consistent with the
level of the Executive’s prior position with the Company, at times and locations
that are mutually acceptable. In requesting such services, the Company will take
into account any other commitments which the Executive may have. After the
Scheduled Termination Date and normal wind up of the Executive’s former duties,
the Executive will not be required to perform any regular services for the
Company. In the event the Executive secures other employment during the period
the Executive is receiving Severance Pay, the Executive must promptly notify the
Company.
Severance Pay will cease if an Executive is rehired by the Company.


2



--------------------------------------------------------------------------------




6. Benefits During Severance Pay
An Executive who receives Severance Pay shall be eligible for the following
benefits: (a) during the 12-month period beginning on the business day after the
Scheduled Termination Date, the Company will provide reasonable outplacement
assistance and (b) during the six months immediately following the month of the
Scheduled Termination Date, the Company will pay the portion of the Executive’s
premium for medical, dental and vision coverage under the Consolidated Omnibus
Budget Reconciliation Act (COBRA), if any, that exceeds the premium the
Executive would have paid for such coverage if the Executive’s employment had
not been terminated.
7. Excluded Executive Compensation Plans, Programs, Arrangements, and
Perquisites
After the Scheduled Termination Date, an Executive will not be eligible to
participate in any Company tax qualified retirement plans, non-qualified excess
or supplemental benefit plans, short-term or long-term disability plans, the
Company business travel accident plan or any new employee benefit plan or any
improvement to any existing employee benefit plan adopted by the Company after
the Scheduled Termination Date. During the period an Executive is receiving
Severance Pay, the Executive will not be eligible to accrue any vacation or
participate in any (i) bonus program, (ii) special termination programs,
(iii) tax or financial advisory services, (iv) new awards under any stock option
or stock related plans for executives (provided that the Executive will be
eligible to exercise any outstanding stock options in accordance with the terms
of any applicable stock option plan), (v) new or revised executive compensation
programs that may be introduced after the Scheduled Termination Date and
(vi) any other executive compensation program, plan, arrangement, practice,
policy or perquisites unless specifically authorized by ITT in writing. The
period during which an Executive is receiving Severance Pay does not count as
service for the purpose of any ITT long term incentive award program unless
otherwise provided in plan documents previously approved by the Board of
Directors of ITT (the “Board”) or the Compensation and Personnel Committee of
the Board (the “Compensation Committee”), or a board of directors or committee
of a board of directors of a predecessor to ITT.
8. Divestiture
If an ITT subsidiary or division of ITT or a portion thereof at which an
Executive is employed is sold or divested and if (i) the Executive accepts
employment or continued employment with the purchaser or (ii) refuses employment
or continued employment with the purchaser on terms and conditions substantially
comparable to those in effect immediately preceding the sale or divestiture, the
Executive shall not be provided Severance Pay under this Plan. The provisions of
this Section 8 apply to divestitures accomplished through sales of assets or
through sales of corporate entities.
9. Disqualifying Conduct
If during the period an Executive is receiving Severance Pay, the Executive
(i) engages in any activity which is inimical to the best interests of the
Company; (ii) disparages the Company; (iii) fails to comply with any agreement
with the Company (including the Company Confidentiality, Non-Compete, and
Intellectual Property Assignment Agreement); (iv) without the Company’s prior
consent, induces any employees of the Company to leave their Company employment;
(v) without the Company’s prior consent, engages in, becomes affiliated with, or
becomes employed by any business competitive with the Company; or (vi) fails to
comply with applicable provisions of the ITT Code of Conduct or applicable ITT
Corporate Policies or any applicable ITT subsidiary code or policies, then the
Company will have no further obligation to provide Severance Pay to the
Executive.


3



--------------------------------------------------------------------------------




10. Release
The Company shall not be required to make or continue any payments of Severance
Pay under this Plan unless the Executive executes and delivers to ITT within
45 days following the Scheduled Termination Date a release, satisfactory to ITT
(which includes the Company Confidentiality, Non-Compete, and Intellectual
Property Assignment Agreement), in which the Executive discharges and releases
the Company and the Company’s directors, officers, employees and employee
benefit plans from all claims (other than for benefits to which Executive is
entitled under any Company employee benefit plan) arising out of Executive’s
employment or termination of employment.
11. Administration of Plan
This Plan shall be administered by ITT, who shall have the exclusive right to
interpret this Plan, adopt any rules and regulations for carrying out this Plan
as may be appropriate and decide any and all matters arising under this Plan.
Subject to applicable Federal and state law, all interpretations and decisions
by ITT shall be final, conclusive and binding on all parties affected thereby.
12. Termination or Amendment
ITT may terminate or amend this Plan (“Plan Change”) at any time except that no
such Plan Change may reduce or adversely affect Severance Pay for any Executive
whose employment terminates within two years after the effective date of such
Plan Change provided that the Executive was a covered employee under this Plan
on the date of such Plan Change. Such action shall be taken by the Board or the
Compensation Committee, or a person or committee delegated by the Board or
Compensation Committee.
13. Offset
Any Severance Pay provided to an Executive under this Plan shall be offset in a
manner consistent with Section 15 by reducing such Severance Pay by any
severance pay, salary continuation, termination pay or similar pay or allowance
which Executive receives or is entitled to receive (i) under any other Company
plan, policy practice, program, arrangement; (ii) pursuant to any employment
agreement or other agreement with the Company; (iii) by virtue of any law,
custom or practice. Any Severance Pay provided to an Executive under this Plan
shall also be offset by reducing such Severance Pay by any severance pay, salary
continuation pay, termination pay or similar pay or allowance received by the
Executive as a result of any prior termination of employment with the Company.
Any amounts due under this Plan may be reduced by the Company, in a manner
consistent with Section 15, by any amount that the Executive owes to the
Company, including under the Company’s clawback or recoupment policy, as such
policy may be amended from time to time.
Coordination of Severance Pay with any pay or benefits provided by any
applicable ITT short-term or long-term disability plan shall be in accordance
with the provisions of those plans.
14. Miscellaneous
Except as provided in this Plan, the Executive shall not be entitled to any
notice of termination or pay in lieu thereof.
In cases where Severance Pay is provided under this Plan, pay in lieu of any
unused current year vacation entitlement will be paid to the Executive in a lump
sum.
Benefits under this Plan are paid for entirely by the Company from its general
assets.


4



--------------------------------------------------------------------------------




This Plan is not a contract of employment, does not guarantee the Executive
employment for any specified period and does not limit the right of the Company
to terminate the employment of the Executive at any time.
The section headings contained in this Plan are included solely for convenience
of reference and shall not in any way affect the meaning of any provision of
this Plan
15. Section 409A
This Plan is intended to comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and will be interpreted in a manner intended to
comply with Section 409A of the Code. Notwithstanding anything herein to the
contrary, (i) if at the time of the Executive’s termination of employment with
the Company the Executive is a “specified employee” as defined in Section 409A
of the Code (and any related regulations or other pronouncements thereunder) and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Executive) until a date that is six months
following the Executive’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code), at which point
all payments deferred pursuant to this Section 15 shall be paid to the Executive
in a lump sum and (ii) if any other payments of money or other benefits due
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Company, that does not
cause such an accelerated or additional tax. To the extent any reimbursements or
in-kind benefits due under this Plan constitute “deferred compensation” under
Section 409A of the Code, any such reimbursements or in-kind benefits shall be
paid in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each
payment made under this Plan shall be designated as a “separate payment” within
the meaning of Section 409A of the Code. All payments to be made upon a
termination of employment that constitute deferred compensation under this Plan
may only be made upon a “separation from service” as defined under Section 409A
of the Code. The Company shall consult with Executives in good faith regarding
the implementation of the provisions of this section; provided that neither the
Company nor any of its employees or representatives shall have any liability to
Executives with respect thereto. Any separation payment that constitutes
deferred compensation under Section 409A of the Code, that is conditioned upon a
release, and that is due during a sixty-day period immediately following
separation from service that spans two calendar years shall be paid in the
second of such calendar years.
16. Adoption Date and Amendments
This Plan was initially adopted by a predecessor of ITT Corporation on
December 12, 1989 and assumed by ITT Indiana, Inc. (renamed ITT Industries, Inc.
and later ITT Corporation) on October 10, 1995. On the Restatement Date, ITT
became the successor issuer to ITT Corporation pursuant to Rule 12g-3(a) under
the Securities Exchange Act of 1934, as amended, and assumed, amended and
restated this Plan as of such date.




5



--------------------------------------------------------------------------------




17. Claims Procedures


A. Adverse Benefit Determinations
An Executive may contest the determination of eligibility and/or the
administration of the benefits by completing and filing a written claim for
reconsideration with the Compensation Committee (the “Plan Administrator”). If
the Plan Administrator denies a claim in whole or in part, the Plan
Administrator will provide notice to the Executive, in writing, within ninety
(90) days after the claim is filed, unless the Plan Administrator determines
that an extension of time for processing is required. In the event that the Plan
Administrator determines that such an extension is required, written notice of
the extension shall be furnished to the Executive prior to the termination of
the initial ninety-day period. The extension shall not exceed a period of ninety
(90) days from the end of the initial period of time and the extension notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Plan Administrator expects to render the benefit decision. The
Executive may not file a claim for benefits under the Plan more than one (1)
year after the date of termination of employment with the Company.
The written notice of a denial of a claim shall set forth, in a manner
calculated to be understood by the Executive:


1.
the specific reason or reasons for the denial;

2.
reference to the specific Plan provisions on which the denial is based;

3.
a description of any additional material or information necessary for the
Executive to perfect the claim and an explanation as to why such information is
necessary; and

4.
an explanation of the Plan’s claims procedure and the time limits applicable to
such procedures, including a statement of the Executive’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on appeal.



B. Appeal of Adverse Benefit Determinations
An Executive or his or her duly authorized representative shall have an
opportunity to appeal a claim denial to the Plan Administrator for a full and
fair review. The Executive or duly authorized representative may:


1.
request a review upon written notice to the Plan Administrator within sixty (60)
days after receipt of a notice of the denial of a claim for benefits;

2.
submit written comments, documents, records, and other information relating to
the claim for benefits; and

3.
examine the Plan and obtain, upon request and without charge, copies of all
documents, records, and other information relevant to the claim for benefits.



The Plan Administrator’s review shall take into account all comments, documents,
records, and other information submitted by the Executive relating to the claim,
without regard to whether such information was submitted or considered by the
Plan Administrator in the initial benefit determination. A determination on the
review by the Plan Administrator will be made not later than sixty (60) days
after receipt of a request for review, unless the Plan Administrator determines
that an extension of time for processing is required. In the event that the Plan
Administrator determines that such an extension is required, written notice of
the extension shall be furnished to the Executive prior to the termination of
the initial sixty-day period. The extension shall not exceed a period of sixty
(60) days from the end of


6



--------------------------------------------------------------------------------




the initial period and the extension notice shall indicate the special
circumstances requiring an extension of time and the date on which the Plan
Administrator expects to render the determination on review. However, if the
Plan Administrator holds regularly scheduled meetings at least quarterly, the
Plan Administrator shall instead make a benefit determination no later than the
date of the meeting of the Plan Administrator that immediately follows the
Plan’s receipt of a request for review, unless the request for review is filed
within 30 days preceding the date of such meeting. In such case, a benefit
determination may be made by no later than the date of the second meeting
following the Plan’s receipt of the request for review. If special circumstances
require a further extension of time for processing, a benefit determination
shall be rendered not later than the third meeting following the plan's receipt
of the request for review. If such an extension of time for review is required
because of special circumstances, the Plan Administrator shall provide the
Executive with written notice of the extension, describing the special
circumstances and the date as of which the benefit determination will be made,
prior to the commencement of the extension.
The written determination of the Plan Administrator shall set forth, in a manner
calculated to be understood by the Executive:


1.
the specific reason or reasons for the decision;

2.
reference to the specific Plan provisions on which the decision is based;

3.
the Executive’s right to receive, upon request and without charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claim for benefits; and

4.
a statement of the Executive’s right to bring a civil action under Section
502(a) of ERISA.



No person may bring an action for any alleged wrongful denial of Plan benefits
in a court of law unless the claims procedures set forth above are exhausted and
a final determination is made by the Plan Administrator. If any interested
person challenges a decision of the Plan Administrator, a review by the court of
law will be limited to the facts, evidence and issues presented to the Plan
Administrator during the claims procedure set forth above. Facts and evidence
that become known to an interested person after having exhausted the claims
procedure must be brought to the attention of the Plan Administrator for
reconsideration of the claims determination. Issues not raised with the Plan
Administrator will be deemed waived.


7

